Citation Nr: 1310675	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied a compensable disability rating for the Veteran's service-connected right knee disability.

In April 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Then, in a January 2011 rating decision, the RO granted a 10 percent disability rating for the right knee disability.

In a July 2011 decision, the Board granted a 20 percent disability rating for the Veteran's right knee patellofemoral syndrome.

The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Partial Remand was filed by the VA General Counsel and the appellant averring that remand was warranted because the Board erred in not providing an adequate statement of reasons and bases for its determination that referral for extraschedular consideration was not warranted.  In a July 2012 Order, the Court granted the joint motion and remanded that part of the Board's decision that denied a disability rating in excess of 20 percent for right knee disability to the Board.  A copy of the Court's Order is in the claims file.

The Board notes that, in an October 2012 written statement, the Veteran's attorney submitted a notice of disagreement with the RO's October 2011 rating decision that effectuated the 20 percent disability rating for right knee disability granted by the Board in July 2011.  The attorney argued that a separate rating for arthritis is warranted pursuant to VAOPGCPREC 9-98 (holding that a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 (2012)).  To the extent that a disability rating in excess of 20 percent for the Veteran's right knee patellofemoral syndrome is warranted, including a separate rating for arthritis, that matter is considered in the remand below. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

According to the July 2012 Joint Motion, the evidence shows that the Veteran's right knee disability "has severe occupational effects."  See July 2012 Joint Motion for Partial Remand at page 3.  It was noted that the October 2010 VA examiner reported that the Veteran's right knee disorder had "significant effects" on his usual occupation that resulted in his assignment to different duties.  Id.  That examiner also stated that while "the present condition would not prevent this [V]eteran from performing his duties working in maintenance of water pipes, prolonged kneeling required on some occasions in the performance of his duties will provoke exacerbation of the disease process".  Id.  

In a January 2013 written statement, the Veteran's attorney argued that the Veteran had marked right knee impairment that warranted a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).  The attorney also noted the October 2010 VA examination report, to the effect that the Veteran was assigned different work duties that signified his disability caused marked interference with employed for which an extraschedular rating is warranted.

While the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 38 U.S.C.A. §§ 511(a), 7104(a) (West 2002) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

Under these circumstances, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a rating in excess of 20 percent for right knee patellofemoral syndrome, on extra-schedular under 38 C.F.R. § 3.321(b) (2012). 

Given that the Veteran has not been examined by VA since October 2010, over two years ago, the Board is of the opinion that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee patellofemoral syndrome.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not already associated with the claims file for treatment of his right knee disability.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO shall schedule the Veteran for a VA orthopedic examination to determine the current severity and all manifestations of his service-connected right knee patellofemoral syndrome.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies, including X-rays, should be performed and all clinical findings reported in detail. 

a.  The examiner shall undertake range of motion studies of the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner shall indicate whether there are chronic residuals consisting of severe, painful motion or weakness in the affected extremity or whether there are intermediate degrees of residual weakness, pain or limitation of motion. 

b.  The examiner shall note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination in the right knee.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner shall also comment on whether there is instability and, if so, whether it is slight, moderate or severe.

c.  The examiner shall express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

d.  The examiner shall comment on the existence of any surgical scars of the right knee, to include the measurement, and any objective findings of tenderness, tissue damage, pain, and whether the scar causes limited motion. 

e.  The examiner shall comment of the existence of any right knee arthritis and identify the X-ray reports on which right knee arthritis is shown

f.  The examiner shall comment on the impact the Veteran's service-connected right knee disability has on his ability to work and to maintain employment, if any.

A complete rationale for any opinion expressed shall be provided.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO shall then refer the case to the VA Director of Compensation and Pension Service (or the Under Secretary for Benefits), pursuant to the provision of 38 C.F.R. § 3.321(b), for consideration of whether a benefit is warranted on an extra-schedular basis.

5.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


